Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 28, 2021

The Court of Appeals hereby passes the following order:

A21A1559. MAXWELL v. ROICE et al.

      This appeal was docketed on June 2, 2021, such that appellant Shannon
Maxwell’s initial brief was due on Tuesday, June 22. Rule 23 (a) (appellant’s initial
brief is due within 20 days of docketing). On June 24, appellee G. Robert Roice
moved to dismiss for failure to file a timely brief.


      As of Monday, June 28, 2021, Maxwell has not filed an initial brief, moved for
an extension of time to do so, or responded to Roice’s motion to dismiss. We
therefore DISMISS this appeal for failure to file a timely brief. Rule 23 (a)
(appellant’s failure to file a timely initial brief, “unless extended upon motion for
good cause shown, may result in the dismissal of the appeal”).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/28/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.